Citation Nr: 9907511	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January to June, 1967, 
with subsequent periods of active duty for training and 
inactive duty for training.  From 1973 to 1991, he was in the 
Alabama National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1994.  A hearing was held in March 1996 in 
Montgomery, Alabama, before Jeff Martin, who is a member of 
the Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  The 
issues were previously remanded in October 1996.


FINDINGS OF FACT

1.  The veteran has a right shoulder disability, including 
degenerative joint disease, resulting from an injury 
sustained while on active duty for training.

2.  The veteran has a right knee disability, most recently 
diagnosed as patellar femoral pain syndrome, due to an injury 
sustained while on active duty for training.


CONCLUSION OF LAW

Residuals of a right shoulder injury, including degenerative 
joint disease, and of a right knee injury, most recently 
diagnosed as patellar femoral pain syndrome, were incurred on 
active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131, 
5107(b) (West 1991)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  Id.   Service connection may be 
established for chronic disability resulting from disease or 
injury incurred in or aggravated by active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991)  

Right shoulder disability

The veteran has testified that he injured his right shoulder 
in a parachute jump landing, when he was dragged a 
considerable distance on his right shoulder.  He claims he 
received treatment for his injury, and that it was diagnosed 
as a torn ligament.  He also testified that this injury 
occurred during active duty for training in May 1981 at Gowen 
Field, in Boise, Idaho.  Service evidence reflects that the 
veteran was on active duty for training from May 23, 1981, to 
June 6, 1981.  Service medical records do not disclose any 
injuries to the right shoulder, or complaints of right 
shoulder pain, and the Alabama National Guard was not able to 
provide records for that time period.  

The veteran filed his claim for service connection in January 
1993.  In March 1993, he obtained a statement from R. L. 
Nichols, Jr., M.D., who wrote that he believed that it was 
"extremely likely" that the veteran's shoulder complaints 
were the result of his parachuting activities in the past.  
Also included was the report of Dr. Nichols' evaluation, in 
which the veteran stated that he had pulled a ligament in the 
right shoulder in 1980.  On examination, he exhibited a mild 
impingement syndrome.  X-rays disclosed some subluxation of 
the acromioclavicular joint.  According to private physical 
therapy notes also dated in March 1993, the veteran stated 
that he had injured his left shoulder in 1980, in a parachute 
landing, and that he had pulled a ligament, with a question 
of acromioclavicular separation noted as well.  X-rays showed 
a spur and degenerative joint disease in the right shoulder.  

On a VA examination in August 1993, the veteran had 
limitation of motion in the right shoulder, due to pain, and 
the diagnosis was history of right shoulder injury, secondary 
to parachute jumping.  In November 1994, another VA 
examination was conducted, at which time he reported that he 
currently had recurrent right shoulder pain, aggravated 
primarily by reaching or working overhead.  He had limitation 
of motion of the shoulder, as well as tenderness to palpation 
over the anterior aspect of the shoulder.  X-rays disclosed 
evidence of an old acromioclavicular separation with post-
traumatic changes of the coracoclavicular ligament.  

In January 1995, Dr. Nichols wrote again, stating that based 
upon the veteran's history of injuries relating to 
parachuting, he believed that his right shoulder pain 
resulted from the injuries, since he stated that he had no 
right shoulder pain prior to the injuries.  The veteran also 
submitted signed statements, received in April 1994 and 
January 1995, from two individuals who had served on Annual 
Training with the veteran at the time he injured his right 
shoulder, in 1981 or 1982, and recalled the injury.   

In January 1997, on a VA examination, X-rays disclosed 
significant degenerative changes in the right 
acromioclavicular joint, and the diagnosis was post-traumatic 
arthritis of the shoulder.  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  The evidence in the veteran's 
favor includes the medical evidence of current right shoulder 
disability, which, by all accounts, is traumatic in nature, 
with the most recent diagnosis of post-traumatic arthritis, 
as well as other medical evaluations indicating evidence of a 
prior acromioclavicular separation.  In addition, in the 
veteran's favor is his testimony under oath, and signed 
statements from two individuals who recalled the injury.  
Further, the medical evidence of record, although dated from 
1993 to 1997, is either silent as to the onset of the right 
shoulder disability, or attributes it to the inservice injury 
as described by the veteran.  

The evidence against the veteran consists of the absence of 
any medical evidence of continuity of symptomatology from the 
time of the injury, 1981, to 1993, when he filed his claim 
for benefits.  This includes all subsequent service medical 
records.  The absence of treatment records for the injury 
itself is not considered to be negative evidence, because no 
records from that time period are available.  Moreover, 
continuity of treatment is not required for the veteran to 
prevail; the question is whether there has been continuity of 
symptoms.  The veteran himself is competent to testify 
regarding the continuity of his symptoms, insofar as they are 
susceptible to lay observation, although he cannot testify as 
to the cause of the symptoms.  Falzone v. Brown, 8 Vet.App. 
398, 406 (1995).  

However, the examining physicians have related the veteran's 
current right shoulder disability to the inservice injury, 
based on his reported symptoms.  Further, the veteran states 
that his right shoulder has bothered him only intermittently 
since the injury, and apparently not to a great degree; he 
principally complains of limitations in overhead work or in 
reaching, which could account for the absence of treatment.  

Thus, since the evidence clearly shows current disability, 
and there is medical evidence relating the disability to the 
injury as described by the veteran, with no controverting 
medical evidence, the result turns on the credibility of the 
veteran.  In determining the credibility of the veteran, we 
find it significant that there is no contemporaneous evidence 
of a right shoulder disability until after he filed a claim 
for compensation benefits.  Thus, there is no contemporaneous 
evidence of continuity of symptomatology.  The absence of any 
contemporaneous evidence at all between service and the time 
the veteran filed his claim leaves a significant gap during 
which the veteran could have, for example, sustained an 
injury.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court") has 
stated that a veteran's testimony cannot be ignored simply 
because he or she is the interested party.  
Cartright v. Derwinski, 2 Vet.App. 24 (1991).  Further, the 
Court has stated that the veteran is not required to prove 
his service connection claim by a preponderance of evidence; 
whenever evidence is in equipoise, the decision must be in 
his favor. Alemany v. Brown, 9 Vet.App. 518 (1996).  There is 
no evidence against the veteran, other than this absence of 
any intervening contemporaneous record of symptomatology.  We 
believe that in this case, where the veteran has presented a 
corroborated, uncontroverted account of an inservice injury; 
there are current symptoms medically attributed to such 
injury; and the other evidence is neutral or positive, the 
fact that there is no independent corroboration of the 
intervening symptoms is not fatal to the claim.  With the 
resolution of the benefit of the doubt in the veteran's 
favor, service connection is warranted.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert.  

Right knee

The veteran has testified that he also injured his right knee 
as the result of a parachute jump.  He states that when he 
injured his right thigh in August 1978, he believes that his 
knee was injured as well, although it did not begin to bother 
him until later, after the hematoma on his thigh had cleared, 
he began to notice knee pain.  

Service medical records reveal that the veteran injured his 
right posterior lateral thigh in August 1978 when he struck a 
hard object with his thigh in a parachute landing.  On 
examination, he had an ecchymosis of the right posterior and 
lateral thigh extending from the buttock to the knee.  No 
mention was made of a knee injury at that time, or at any 
other time in the available service medical records.  

In January 1993, he submitted his claim for benefits.  
According to the March 1993 evaluation by Dr. Nichols, the 
veteran reported that, in 1977, he had had a hard landing, 
and had struck the right lateral thigh and knee on the ground 
forcefully.  He had developed a significant hematoma, and had 
to walk on crutches for awhile.  He recovered from this 
injury and did well until several years ago when he noticed 
gradual onset of stiffness and pain in his right knee.  He 
complained of pain, stiffness, and occasional giving way.  He 
stated he had not had any other injuries to the knee.  X-rays 
of the right knee disclosed slight traction and spur 
formation of the superior pole of the patella.  The 
impression was patellar femoral pain syndrome of the right 
knee.  In his letter that month, Dr. Nichols opined that it 
was "extremely likely" that the veteran's current knee 
complaints were due to the parachuting activities.  

The physical therapy records dated in March 1993 indicated 
that X-rays had shown degenerative joint disease in both 
knees.  He was observed to ambulate with mild stiffness of 
the right knee.  In addition, there was mild tenderness in 
the patella, and crepitus on motion.  The VA examination in 
August 1993 noted that the veteran had full range of motion 
in the right knee, with pain.  No diagnosis or impression 
regarding the knee was made.  

On the VA examination in November 1994, the veteran stated 
that he injured his right knee in a parachute jump landing in 
1977.  On examination, the veteran had range of motion from 
0-140 degrees, with mild patellofemoral crepitus on range of 
motion.  He had tenderness to palpation about the area of the 
patellofemoral joint, with no definite instability noted.  X-
rays showed no significant abnormality, and the impression 
was residuals of a right knee injury-chondromalacia patella.  

The veteran was referred for another examination in January 
1997.  The examiner was directed to review the claims file, 
as well as the remand, prior to the examination.  The 
examination report notes that the veteran stated that in 1977 
he "messed up" his right knee.  He had a hematoma of the 
right leg, and had fallen out of a tree while parachuting.   
He stated that right knee pain was intermittent, usually 
worse in bad weather.  On examination, the veteran walked 
with a marked limp favoring the right.  Flexion of the right 
knee was 104 degrees, as compared to 134 degrees on the left.  
Extension was to 180 degrees bilaterally.  The diagnosis was 
post-traumatic arthritis of the right knee, and the examiner 
included an opinion that the right knee disability was 
related to the injury sustained in August 1987.  X-rays of 
the right knee were normal.  

In January 1998, Dr. Nichols wrote that the veteran continued 
to have patellar femoral pain syndrome and quadriceps 
tendinitis of the right knee.

Thus, there is evidence of an injury in service, although it 
was not directly related to the knee, but, rather, to the 
posterior right thigh.  The veteran states that he later 
developed knee pain, and the VA examiner, in January 1997, 
stated that the current knee disability was related to the 
inservice injury.  Although Dr. Nichols, in March 1993, also 
attributed the veteran's knee disability to service, this 
conclusion was based on a history that the injury had 
involved the veteran landing on the knee.  This is not 
supported by the service medical records; in fact, the injury 
was to the posterior (back) of the thigh.  The Board is not 
bound to accept medical opinions based on an erroneous 
history.  See Swann v. Brown, 5 Vet.App. 231, 233 (1993).  

The VA examiner, on the other hand, presumably had the claims 
file, with the service medical records, as well as the 
remand, which noted that the injury had been to the posterior 
thigh, available prior to reaching his or her conclusion.  
Although the veteran's history, as reported by the examiner, 
indicates that the injury was sustained in a fall from the 
tree, and involved the knee at the time, we cannot assume 
that the examiner relied solely upon that history, in view of 
the instructions in the remand, and on the examination 
request from the RO to the Medical Center.  For us to 
conclude that because the injury did not involve a fall from 
a tree, but rather, involved the veteran hitting the back of 
his thigh on a hard object, it would not have been likely to 
result in a knee injury, is impermissible; the Board is 
prohibited from making conclusions based on its own medical 
judgment.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

Moreover, although the diagnosis at that time, arthritis, was 
not supported by the X-rays, there was limitation of motion 
on the examination, and there is ample evidence of knee 
disability, diagnosed variously as chondromalacia patella or 
patellar femoral pain syndrome, due to injury, as recently as 
January 1998.  Further, when evaluating all X-ray reports of 
records, the evidence is equivocal regarding the presence of 
degenerative changes in the right knee.  In this regard, the 
physical therapy notes in March 1993 indicate X-rays showed 
degenerative joint disease, and Dr. Nichols' X-ray report at 
that time noted slight traction and spur formation of the 
superior pole of the patella.  The veteran is not required to 
prove his service connection claim by a preponderance of 
evidence; whenever evidence is in equipoise, the decision 
must be in his favor. Alemany v. Brown, 9 Vet.App. 518 
(1996).  Consequently, in view of the foregoing, service 
connection is warranted, under the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  


ORDER

Service connection for residuals of a right shoulder injury, 
including degenerative joint disease, is granted.  

Service connection for residuals of a right knee disability, 
most recently diagnosed as patellar femoral pain syndrome, is 
granted.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


